UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
JIANI LI,

                                   Plaintiff,                        ORDER

                          -against-                                  19-CV-394 (ENV)

MG NAIL & BEAUTY INC., et al.,

                                    Defendants.
--------------------------------------------------------------x

ROANNE L. MANN, CHIEF UNITED STATES MAGISTRATE JUDGE:

         At a conference held on May 30, 2019, this Court made a settlement proposal to

counsel for the parties and directed them to respond to the undersigned’s chambers as to

whether their clients were willing to accept the Court’s settlement proposal, without speaking

to opposing counsel until the process was completed. Both counsel are admonished for failing

to follow this Court’s directive that they not discuss settlement until they have responded to the

Court’s settlement proposal. Although counsel for plaintiff reported that she has been unable

to reach her client, plaintiff’s counsel is further admonished for failing to respond to the

Court’s proposal or to seek an extension of time to respond. Counsel for plaintiff must file a

sworn statement by June 7, 2019, detailing their efforts to contact the plaintiff and identifying

the last time they communicated with plaintiff.

            SO ORDERED.

Dated:      Brooklyn, New York
            June 5, 2019

                                                /s/   Roanne L. Mann
                                            ROANNE L. MANN
                                            CHIEF UNITED STATES MAGISTRATE JUDGE
